   Case 1:19-cr-00059-LO Document 234 Filed 07/20/21 Page 1 of 2 PageID# 2114



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division



UNITED STATES OF AMERICA
                                                          No. I:19-cr-59

                                                          The Honorable Liam O'Grady
DANIEL EVERETTE HALE,

                       Defendant.


                                              ORDER

        Upon motion ofthe United States pursuant to Local Criminal Rule 49,the Court finds that

sealing ofthe documents accompanying the Motion to Seal is necessary to prevent disclosure of

information contained in the documents that relates to national security interests. The Court finds
that this interest outweighs any competing interest in the public's right of access, and comports with
Paragraph 8 ofthe Protective Order, Dkt. 30, that was entered on May 23, 2019.

       Accordingly, it is hereby;

       ORDERED that the govemment's motion is granted. The Court has the inherent power to
seal materials submitted to it. See United States v. Wuagneux,683 F.2d 1343,1351 (11th Cir.
1982); State ofArizona v. Maypenny,672 F.2d 761, 765 (9th Cir. 1982); Times Mirror Company v.
United States, 873 F.2d 1210(9th Cir. 1989); see also Shea v. Gabriel, 520 F.2d 879(1st Cir.

1975); United States v. Hubbard,650 F.2d 293(D.C. Cir. 1980); In re Braughton, 520 F.2d 765,
766(9th Cir. 1975). "The trial court has supervisory power over its own records and may,in its
discretion, seal documents ifthe public's right of access is outweighed by competing interests." In
re Knight Pub. Co.,743 F.2d 231,235 (4th Cir. 1984). Sealing the attached documents is

appropriate where there is a substantial probability that the release of the sealed documents would
Case 1:19-cr-00059-LO Document 234 Filed 07/20/21 Page 2 of 2 PageID# 2115
